DETAILED ACTION
The following is a Non-Final Office Action per the Response to the Election/Restriction Requirement received on 6 July 2021.  Claims 5, 7 and 9 have been cancelled.  Claims 10-15 have been newly added.  Claims 1-4, 6, 8 and 10-15 are pending in this application and have been examined on their merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species a) per the cancellation of claims 5, 7 and 9 in the reply filed on 6 July 2021 is acknowledged.

The Examiner notes the Applicant did not indicated whether the election was with or without traverse. 

Claim Objections
Claims 10 and 14 are objected to because of the following informalities:  
Claim 10 is missing a conjunction between “a machining method,” and “a tool” in line 12.

Claim 14 is missing a conjunction between “a machining method,” and “a tool” in line 12.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “… wherein when details of a machining step included in the machining satisfy a preset condition, the acquisition condition setting unit sets, as the state amount acquisition condition, the state amount acquired in the machining step.” in lines 2-4.  Neither the claim nor the specification clearly recite as to what the details of a machining step are directed to; hence, the claim is rendered indefinite since the claim language is unclear as to when the state amount of acquired in the machining step is set.  

Claim 1 recites “… an acquisition condition setting unit which sets, based on the state of the machining, a state amount acquisition condition for acquiring the state amount …” in lines 4-5; and dependent claim 4 recites “… the acquisition condition setting unit sets, based on machining command data for the machining, the state 

Clam 10 recites “machining units which are made to correspond to at least one of a machined shape, a machining method, a tool used are provided as constituent elements, …” in lines 11-13; since neither the claim nor specification clearly defines what a constituent element is, claim 10 is rendered indefinite.

Claims 11-13, dependent from claim 10, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 10.

Claim 12 recites “… wherein when details of a machining step included in the machining satisfy, …, a preset condition, the acquisition condition setting unit sets, as the state amount acquisition condition, the state amount acquired in the machining step.” in lines 2-4.  Neither the claim nor the specification clearly recite as to what the details of a machining step are directed to; hence, the claim is rendered indefinite since the claim language is unclear as to when the state amount of acquired in the machining step is set.  

Claim 10 recites “… an acquisition condition setting unit which sets, based on the state of the machining, a state amount acquisition condition for acquiring the state based on machining command data for the machining, …, the state amount acquisition condition for acquiring the state amount …” in lines 2-4.  The setting of a state amount acquisition condition for acquiring the state amount is unclear since claims 10 and 13 recite disparate basis for setting the state amount acquisition condition for acquiring the state amount; hence, claim 13 is rendered indefinite.

Clam 14 recites “machining units which are made to correspond to at least one of a machined shape, a machining method, a tool used are provided as constituent elements, …” in lines 11-13; since neither the claim nor specification clearly defines what a constituent element is, claim 14 is rendered indefinite.

Clam 15 recites “machining units which are made to correspond to at least one of a machined shape, a machining method, a tool used are provided as constituent elements, …” in lines 12-14; since neither the claim nor specification clearly defines what a constituent element is, claim 15 is rendered indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within 

A claim directed to functional descriptive material, including computer programs, per se, is not patent eligible subject matter.   Computer programs may be explicitly claimed as, for example, a series of code or instructions for performing functions or may be implicitly claimed as, for example, a system, a module or an apparatus.  Where there is no evidence in the specification that a means which may be interpreted as software, hardware or combinations thereof necessarily includes hardware, it will be interpreted in its broadest reasonable sense as a software means, which is the case here.

Absent of definition, a claim covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification or lack thereof, and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.

 It should be noted that functional descriptive material claimed in combination with an appropriate computer readable medium to enable the functionality to be realized is patent eligible subject matter.

	
Claims 2-4, dependent from claim 1, stand rejected under 35 U.S.C. 101 for the same rationale as set forth in claim 1.

Claims 11-13, dependent from claim 10, stand rejected under 35 U.S.C. 101 for the same rationale as set forth in claim 10.

Claims 1-4, 6, 8 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As step 1, claim 1 recites a machining information recording device comprising of a concrete device (i.e. a machine tool), therefore is a machine, which is a statutory category of invention.  

At step 2A prong one, the claim recites “sets, based on the state of the machining, a state amount acquisition condition for acquiring the state amount” and “controls the acquisition of the state amount by the state amount acquisition unit based on the state amount acquisition condition set by the acquisition condition setting unit”.

The limitations of “sets, based on the state of the machining, a state amount acquisition condition for acquiring the state amount” and “controls the acquisition of the state amount by the state amount acquisition unit based on the state amount acquisition condition set by the acquisition condition setting unit”, as drafted are processes, under their broadest reasonable interpretation, cover performing the limitations in the mind.  Wherein, nothing in the claim precludes the steps from being practically performed in the mind.  For example, “sets” in the context of the claim encompasses a determination of when data should be collected based a criteria and “control” in the context of the claim encompasses commanding the mind to retain the data. 



At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “a state amount acquisition unit which acquires a state amount indicating a state of machining that is performed with a machine tool”, “an acquisition condition setting unit” and “an acquisition control unit”.

The “acquisition condition setting unit” and “acquisition control unit” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception (see MPEP 2106.05(f)).  

The limitation of “state amount acquisition unit which acquires a state amount indicating a state of machining” represents mere data gathering, per the use of instructions, subsequent to performing the abstract processes of determining when data should be collected based a criteria and commanding the mind to retain the data.  The acquisition of the state amount is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

The machine tool is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the extra-solution activity of gathering data on a computer component (see MPEP 2106.05(f)).  Further, the “machine tool” merely limits the abstract idea to a field of use.  The Courts have found a 

	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of “state amount acquisition unit which acquires a state amount indicating a state of machining” represents the insignificant extra-solution activity of data gathering. Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

The additional limitations of “acquisition condition setting unit” and “acquisition control unit” amount to no more than mere instructions to apply the judicial exception.  Mere instructions to apply a judicial exception cannot provide an inventive concept.

With respect to the additional of the element of the “machine tool”, it amounts to no more than mere instructions to apply the extra-solution activity using a generic computer component in a particular field of use.  Mere instructions to apply an exception 

The limitations of claims 2-4 merely add further details to setting the state amount acquisition condition.

Claim 6 represents an equivalent a machining information recording method claim to claim 1 and is rejected under the same rationale as claim 1.

Claim 8 represents an equivalent a non-transitory computer readable medium claim to claim 1 and is rejected under the same rationale as claim 1.

As step 1, claim 10 recites a machining information recording device comprising of a concrete device (i.e. a machine tool), therefore is a machine, which is a statutory category of invention.  

At step 2A prong one, the claim recites “sets, based on the state of the machining, a state amount acquisition condition for acquiring the state amount”, “controls the acquisition of the state amount by the state amount acquisition unit based on the state amount acquisition condition set by the acquisition condition setting unit”, and “the state amount acquisition condition can be set for each of the machining unit”.

The limitations of “sets, based on the state of the machining, a state amount acquisition condition for acquiring the state amount”, “controls the acquisition of the state amount by the state amount acquisition unit based on the state amount acquisition 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “a state amount acquisition unit which acquires a state amount indicating a state of machining that is performed with a machine tool”, “an acquisition condition setting unit”, “an acquisition control unit”, and “wherein the machining command data includes structured data having a hierarchical structure”, and when the machining is performed, machining units which are made to correspond to at least one of a machined shape, a machining method, a tool used are provided as constituent elements”.

The “acquisition condition setting unit” and “acquisition control unit” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception (see MPEP 2106.05(f)).  



The machine tool is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the extra-solution activity of gathering data on a computer component (see MPEP 2106.05(f)).  Further, the “machine tool” merely limits the abstract idea to a field of use.  The Courts have found a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.”  See MPEP 2106.05(h).
	
	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  



The additional limitations of “acquisition condition setting unit” and “acquisition control unit” amount to no more than mere instructions to apply the judicial exception.  Mere instructions to apply a judicial exception cannot provide an inventive concept.

With respect to the additional of the element of the “machine tool”, it amounts to no more than mere instructions to apply the extra-solution activity using a generic computer component in a particular field of use.  Mere instructions to apply an exception using a generic computer component limited to a field of use cannot provide an inventive concept.  Thus, the claims is not patent eligible.  



Claim 14 represents an equivalent a machining information recording method claim to claim 10 and is rejected under the same rationale as claim 10.

Claim 15 represents an equivalent a non-transitory computer readable medium claim to claim 10 and is rejected under the same rationale as claim 10.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 10, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0299488 A1 (hereinafter Ogawa) in view of U.S. Patent Publication No. 2014/0215056 A1 (hereinafter Malakhova).

As per claim 1, Ogawa teaches a machining information recording device comprising: 
a state amount acquisition unit (Fig. 1, elements 31 and 32; i.e. a driving axis data acquisition unit (Fig. 1, element 31) and parameter acquisition unit (Fig. 1, element 32)) which acquires a state amount (Fig. 2, element 55; i.e. acquired data of driving axis data and/or various parameters) indicating a state of machining that is performed with a machine tool (pg. 3, par. [0054], [0055] and [0062] and Fig. 1, element 20);  
an acquisition condition setting unit (Fig. 1, elements 39 and 40; i.e. data acquisition condition setting unit (Fig. 1, element 39) and multi-data acquisition condition setting unit (Fig. 1, element 40)) which sets a state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. data acquisition start trigger, data acquisition end trigger and sampling period of P1-P5) for acquiring the state amount (pg. 3, par. [0058] and pg. 4, par. [0086] and [0087]); and 
an acquisition control unit (Fig. 1, element 34; i.e. managed data selection unit unit) which controls the acquisition of the state amount by the state amount acquisition unit based on the state amount acquisition condition set by the acquisition condition setting unit (pg. 3, par. [0057]). 
 
Not explicitly taught is an acquisition condition setting unit which sets, based on the state of the machining, a state amount acquisition condition.


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa to include addition of the limitation of an acquisition condition setting unit which sets, based on the state of operation, a state amount acquisition condition for personnel to be more responsive to diagnostic, maintenance or other issues created by a potential anomalous condition (Malakhova: pgs. 3-4, par. [0033]).

As per claim 2, Ogawa teaches the acquisition condition setting unit (Fig. 1, elements 39 and 40; i.e. the data acquisition condition setting unit (Fig. 1, element 39) and the multi-data acquisition condition setting unit (Fig. 1, element 40)) sets as the state amount acquisition condition, at least any one of the state amount (Fig. 2, element 55; i.e. the acquired data) which is acquired in a machining step included in the machining and a sampling cycle (Fig. 2, element 54) for acquiring the state amount (pg. 2, par. [0052] and pg. 3, par. [0058] and [0062]). 

and a sampling cycle for acquiring the state amount.

However Malakhova, in an analogous art of monitoring and sampling data (pg. 1, par. [0001]), teaches the missing limitation of the acquisition condition setting unit (Fig. 1, element 105; i.e. the processor) sets (pg. 3, par. [0033]), based on the state of the operation (i.e. a determined state of a physical system per use of condition assessment rules), as the state amount acquisition condition, a sampling cycle for acquiring the state amount (pgs. 3-4 par. [0033]; i.e. changing a sampling rate based on the determined state of the physical system) for the purpose of updating a rate of sampling based on a state of a system (pgs. 3-4, par. [0028] and [0033]; par. [0028] – “… or any other physical system capable of being monitoring by computer-computer implement system 200.”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa to include addition of the limitation of the acquisition condition setting unit sets, based on the state of the operation, as the state amount acquisition condition, a sampling cycle for acquiring the state amount for personnel to be more responsive to diagnostic, maintenance or other issues created by a potential anomalous condition (Malakhova: pgs. 3-4, par. [0033]).
 
As per claim 4, Ogawa teaches the acquisition condition setting unit (Fig. 1, element 40; i.e. the multi-data acquisition condition setting unit) sets, based on machining command data (Fig. 12; i.e. the different process steps 1 -5 of program A) for the machining, the state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. the disparate data acquisition start triggers, the data acquisition end triggers and the sampling periods for each of P1-P5 corresponding to the different process steps of the processing program A) for acquiring the state amount (Figs 6-10, element 55; i.e. the acquired data of P1-P5) in a machining step included in the machining before the machining is performed (pgs. 4-5, par. [0086] and [0088]; i.e. when setting of the setting conditions ends, the processing program A is executed). 
 
As per claim 6, Ogawa teaches a machining information recording method comprising: 
a state amount acquisition step of acquiring (per Fig. 1, elements 31 and 32; i.e. a driving axis data acquisition unit (Fig. 1, element 31) and parameter acquisition unit (Fig. 1, element 32)) a state amount indicating a state of machining that is performed with a machine tool (pg. 3, par. [0054] and [0055] and Fig. 1, element 20);  
an acquisition condition setting step of setting (per Fig. 1, elements 39 and 40; i.e. data acquisition condition setting unit (Fig. 1, element 39) and multi-data acquisition condition setting unit (Fig. 1, element 40)) a state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. data acquisition start trigger, data acquisition end trigger and sampling period of P1-P5) for acquiring the state amount (pg. 3, par. [0058] and pg. 4, par. [0086] and [0087]); and 

 
Not explicitly taught is an acquisition condition setting step of setting, based on the state of the machining, a state amount acquisition condition for acquiring the state amount.

However Malakhova, in an analogous art of monitoring and sampling data (pg. 1, par. [0001]), teaches the missing limitation of an acquisition condition setting step of setting (pg. 3, par. [0033] and per Fig. 1, element 105; i.e. processor), based on a state of an operation (i.e. a determined state of a physical system per use of condition assessment rules), a state amount acquisition condition for acquiring a state amount (pgs. 3-4 par. [0033]; i.e. changing a sampling rate based on the determined state of the physical system) for the purpose of updating a rate of sampling based on a state of a system (pgs. 3-4, par. [0028] and [0033]; par. [0028] – “… or any other physical system capable of being monitoring by computer-computer implement system 200.”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa to include addition of the limitation of an acquisition condition setting step of setting, based on a state of an operation, a state amount acquisition condition for acquiring a state amount for personnel to be more responsive to diagnostic, maintenance or other issues created by a potential anomalous condition (Malakhova: pgs. 3-4, par. [0033]).
As per claim 8, Ogawa teaches a non-transitory computer readable medium recording a program that instructs a computer to realize: 
a state amount acquisition function (per Fig. 1, elements 31 and 32; i.e. a driving axis data acquisition unit (Fig. 1, element 31) and parameter acquisition unit (Fig. 1, element 32)) of acquiring a state amount (Fig. 2, element 55; i.e. acquired data of driving axis data and/or various parameters) indicating a state of machining that is performed with a machine tool (pg. 3, par. [0054], [0055] and [0062] and Fig. 1, element 20);  
an acquisition condition setting function (per Fig. 1, elements 39 and 40; i.e. data acquisition condition setting unit (Fig. 1, element 39) and multi-data acquisition condition setting unit (Fig. 1, element 40)) of setting a state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. data acquisition start trigger, data acquisition end trigger and sampling period of P1-P5) for acquiring the state amount (pg. 3, par. [0058] and pg. 4, par. [0086] and [0087]); and 
an acquisition control function (per Fig. 1, element 34; i.e. managed data selection unit unit) of controlling the acquisition of the state amount in the state amount acquisition function based on the state amount acquisition condition set in the acquisition condition setting function (pg. 3, par. [0057]).

Not explicitly taught is an acquisition condition setting function of setting, based on the state of the machining, a state amount acquisition condition for acquiring the state amount.  



Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa to include addition of the limitation of an acquisition condition setting function of setting, based on a state of an operation, a state amount acquisition condition for acquiring a state amount for personnel to be more responsive to diagnostic, maintenance or other issues created by a potential anomalous condition (Malakhova: pgs. 3-4, par. [0033]).

As per claim 10, Ogawa teaches a machining information recording device comprising: 
a state amount acquisition unit (Fig. 1, elements 31 and 32; i.e. a driving axis data acquisition unit (Fig. 1, element 31) and parameter acquisition unit (Fig. 1, element 32)) which acquires a state amount (Fig. 2, element 55; i.e. acquired data of driving axis data and/or various parameters) indicating a state of machining based on machining command data (Fig. 12; i.e. different process steps 1 -5 of program A) for machining 
an acquisition condition setting unit (Fig. 1, elements 39 and 40; i.e. data acquisition condition setting unit (Fig. 1, element 39) and multi-data acquisition condition setting unit (Fig. 1, element 40)) which sets a state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. data acquisition start trigger, data acquisition end trigger and sampling period of P1-P5) for acquiring the state amount (pg. 3, par. [0058] and pg. 4, par. [0086] and [0087]); and 
an acquisition control unit (Fig. 1, element 34; i.e. managed data selection unit unit) which controls the acquisition of the state amount by the state amount acquisition unit based on the state amount acquisition condition set by the acquisition condition setting unit (pg. 3, par. [0057]), 
wherein the machining command data (Fig. 12, elements Process 1-5) includes structured data having a hierarchical structure (Fig. 12; i.e. the vertical structure of each process 1-5 one after another), and when the machining is performed, machining units (Fig. 12; i.e. different process steps 1 -5 of program A; Examiner’s Note: U.S. Patent Publication No. 2020/117166 A1: “…. machining units (WS: working steps) which are made to correspond to a machined shape, a machining method, a tool and the like are provided as constituent elements.”) which are made to correspond to at least one of a machining method (Fig. 12, element Program A), a tool (Fig. 1, element 20) used are provided as constituent elements (pg. 3, par. [0054] and pgs. 4-5, par. [0088]), and 
wherein in the acquisition condition setting unit (Fig. 1, elements 39 and 40; i.e. the data acquisition condition setting unit (Fig. 1, element 39) and the multi-data 

Not explicitly taught is an acquisition condition setting unit which sets, based on the state of the machining, a state amount acquisition condition.

However Malakhova, in an analogous art of monitoring and sampling data (pg. 1, par. [0001]), teaches the missing limitation of an acquisition condition setting unit (Fig. 1, element 105; i.e. processor) which sets (pg. 3, par. [0033]), based on a state of an operation (i.e. a determined state of a physical system per use of condition assessment rules), a state amount acquisition condition (pgs. 3-4 par. [0033]; i.e. changing a sampling rate based on the determined state of the physical system) for the purpose of updating a rate of sampling based on a state of a system (pgs. 3-4, par. [0028] and [0033]; par. [0028] – “… or any other physical system capable of being monitoring by computer-computer implement system 200.”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa to include addition of the limitation of an acquisition condition setting unit which sets, based on the state of operation, a state amount acquisition condition for personnel to be more responsive to diagnostic, maintenance or other issues created by a potential anomalous condition (Malakhova: pgs. 3-4, par. [0033]).
As per claim 11, Ogawa teaches the acquisition condition setting unit sets (Fig. 1, elements 39 and 40; i.e. the data acquisition condition setting unit (Fig. 1, element 39) and the multi-data acquisition condition setting unit (Fig. 1, element 40)) as the state amount acquisition condition, at least any one of the state amount (Fig. 2, element 55; i.e. acquired data) which is acquired in a machining step included in the machining and a sampling cycle (Fig. 2, element 54) for acquiring the state amount (pg. 2, par. [0052] and pg. 3, par. [0058] and [0062]).

Ogawa does not expressly teach the acquisition condition setting unit sets to change for each of the machining units, based on the state of the machining, as the state amount acquisition condition, at least any one of the state amount which is acquired in a machining step included in the machining and a sampling cycle for acquiring the state amount.

However Malakhova, in an analogous art of monitoring and sampling data (pg. 1, par. [0001]), teaches the missing limitation of the acquisition condition setting unit (Fig. 1, element 105; i.e. the processor) sets to change for each machining unit (pg. 3, par. [0033]), based on the state of the operation (i.e. a determined state of a physical system per use of condition assessment rules), as the state amount acquisition condition, a sampling cycle for acquiring a state amount (pgs. 3-4 par. [0033]; i.e. changing a sampling rate based on the determined state of the physical system) for the purpose of updating a rate of sampling based on a state of a system (pgs. 3-4, par. [0028] and [0033]; par. [0028] – “… or any other physical system capable of being monitoring by computer-computer implement system 200.”).


As per claim 13, Ogawa teaches the acquisition condition setting unit (Fig. 1, element 40; i.e. the multi-data acquisition condition setting unit) sets, based on machining command data (Fig. 12; i.e. the different process steps 1 -5 of program A), for each of the machining units, the state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. the disparate data acquisition start triggers, the data acquisition end triggers and the sampling periods for each of P1-P5 corresponding to the different process steps of the processing program A) for acquiring the state amount (Figs 6-10, element 55; i.e. the acquired data of P1-P5) in a machining step included in the machining before the machining is performed (pgs. 4-5, par. [0086] and [0088]; i.e. when setting of the setting conditions ends, the processing program A is executed).

As per claim 14, Ogawa teaches a machining information recording method comprising: 

an acquisition condition setting step of setting (per Fig. 1, elements 39 and 40; i.e. the data acquisition condition setting unit (Fig. 1, element 39) and the multi-data acquisition condition setting unit (Fig. 1, element 40)) a state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. data acquisition start trigger, data acquisition end trigger and sampling period of P1-P5) for acquiring the state amount (pg. 3, par. [0058] and pg. 4, par. [0086] and [0087]); and 
an acquisition control step of controlling (per Fig. 1, element 34; i.e. managed data selection unit unit) the acquisition of the state amount in the state amount acquisition step based on the state amount acquisition condition set in the acquisition condition setting step (pg. 3, par. [0057]), 
wherein the machining command data (Fig. 12, elements Process 1-5) includes structured data having a hierarchical structure (Fig. 12; i.e. the vertical structure of each process 1-5 one after another), and when the machining is performed, machining units (Fig. 12; i.e. different process steps 1 -5 of program A; Examiner’s Note: U.S. Patent Publication No. 2020/117166 A1: “…. machining units (WS: working steps) which are made to correspond to a machined shape, a machining method, a tool and the like are provided as constituent elements.”) which are made to correspond to at least one of a 
wherein in the acquisition condition setting step (per Fig. 1, elements 39 and 40; i.e. the data acquisition condition setting unit (Fig. 1, element 39) and the multi-data acquisition condition setting unit (Fig. 1, element 40)), the state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. data acquisition start trigger, data acquisition end trigger and sampling period of P1-P5) can be set for each of the machining units (pg. 3, par. [0054] and [0058], pg. 4, par. [0086] and [0087], Fig. 1, element 20 and Fig. 12, element Program A).

Not explicitly taught is an acquisition condition setting step of setting, based on the state of the machining, a state amount acquisition condition for acquiring the state amount.

However Malakhova, in an analogous art of monitoring and sampling data (pg. 1, par. [0001]), teaches the missing limitation of an acquisition condition setting step of setting (pg. 3, par. [0033] and per Fig. 1, element 105; i.e. processor), based on a state of an operation (i.e. a determined state of a physical system per use of condition assessment rules), a state amount acquisition condition for acquiring a state amount (pgs. 3-4 par. [0033]; i.e. changing a sampling rate based on the determined state of the physical system) for the purpose of updating a rate of sampling based on a state of a system (pgs. 3-4, par. [0028] and [0033]; par. [0028] – “… or any other physical system capable of being monitoring by computer-computer implement system 200.”).



As per claim 15, Ogawa teaches a non-transitory computer readable medium recording a program that instructs a computer to realize: 
a state amount acquisition function (per Fig. 1, elements 31 and 32; i.e. a driving axis data acquisition unit (Fig. 1, element 31) and parameter acquisition unit (Fig. 1, element 32)) of acquiring a state amount (Fig. 2, element 55; i.e. acquired data of driving axis data and/or various parameters) indicating a state of machining based on machining command data (Fig. 12; i.e. different process steps 1 -5 of program A) for machining that is performed with a machine tool (pg. 3, par. [0054], [0055] and [0062] and Fig. 1, element 20); 
an acquisition condition setting function (per Fig. 1, elements 39 and 40; i.e. the data acquisition condition setting unit (Fig. 1, element 39) and the multi-data acquisition condition setting unit (Fig. 1, element 40)) of setting a state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. data acquisition start trigger, data acquisition end trigger and sampling period of P1-P5) for acquiring the state amount (pg. 3, par. [0058] and pg. 4, par. [0086] and [0087]); and 

wherein the machining command data (Fig. 12, elements Process 1-5) includes structured data having a hierarchical structure (Fig. 12; i.e. the vertical structure of each process 1-5 one after another), and when the machining is performed, machining units (Fig. 12; i.e. different process steps 1 -5 of program A; Examiner’s Note: U.S. Patent Publication No. 2020/117166 A1: “…. machining units (WS: working steps) which are made to correspond to a machined shape, a machining method, a tool and the like are provided as constituent elements.”) which are made to correspond to at least one of a machining method (Fig. 12, element Program A), a tool used (Fig. 1, element 20) are provided as constituent elements (pg. 3, par. [0054] and pgs. 4-5, par. [0088]), and 
wherein in the acquisition condition setting function (per Fig. 1, elements 39 and 40; i.e. the data acquisition condition setting unit (Fig. 1, element 39) and the multi-data acquisition condition setting unit (Fig. 1, element 40)), the state amount acquisition condition (Fig. 6-10, elements 52-54 of Figs. 6-10, element 51; i.e. data acquisition start trigger, data acquisition end trigger and sampling period of P1-P5) can be set for each of the machining units (pg. 3, par. [0054] and [0058], pg. 4, par. [0086] and [0087], Fig. 1, element 20 and Fig. 12, element Program A).

Not explicitly taught is an acquisition condition setting function of setting, based on the state of the machining, a state amount acquisition condition for acquiring the state amount.


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ogawa to include addition of the limitation of an acquisition condition setting function of setting, based on a state of an operation, a state amount acquisition condition for acquiring a state amount for personnel to be more responsive to diagnostic, maintenance or other issues created by a potential anomalous condition (Malakhova: pgs. 3-4, par. [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to monitoring a system and data collection. 



U.S. Patent Publication No. 2016/0299438 A1 discloses a method of displaying a plurality of graphical user interface elements, each graphical user interface element representing a step in a measurement design, setup and/or monitoring process.  

U.S. Patent Publication No. 2018/0217577 A1 discloses a server for storing a machining result of a machine tool and one or a plurality of first terminals connected to the server via a network.

U.S. Patent No. 9,507,484 B2 discloses a data analyzer for use in monitoring a machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117